      2:20-cv-02738-DCN          Date Filed 09/08/20    Entry Number 24       Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                             DIVISION


Protection and Advocacy for People           )
with Disabilities, Inc.,                     )          C.A. No. 2:20-cv-02738-DCN
                                             )
       Plaintiff,                            )
                                             )    DEFENDANT CHARLESTON COUNTY
vs.                                          )      SCHOOL DISTRICT’S REPLY TO
                                             )   PLAINTIFF’S RESPONSE IN OPPOSITION
James Alton Cannon, Jr., in his official     )         TO MOTION TO DISMISS
capacity as Charleston County Sheriff,       )
Mitch Lucas, in his official capacity as     )
Assistant Charleston County Sheriff,         )
Willis Beatty, in his official capacity as   )
Chief Deputy of the Charleston County        )
Sheriff's Office, and Charleston County      )
School District                              )
                                             )
       Defendants.                           )


                                         I. ARGUMENT

               A. Plaintiff does not have standing to pursue its educational claims
                  against CCSD.

       As set forth in CCSD’s Memorandum of Law in Support of its Motion to Dismiss, the

highly individualized nature of the special education claims asserted by Plaintiff require

individual participation making representational standing inappropriate. Though Plaintiff asserts

broad, generalized statements about the students in detention, a close examination of the

documents provided in support of its motion for a preliminary injunction demonstrate many

individualized issues that are best addressed through the IDEA’s administrative process. For

example,

               Page 5 of 32 “BP” “One of her grandsons, L.M., is a special education
               student with an Individual Education Plan. No one discussed her
               grandson’s special education status with her.”
        2:20-cv-02738-DCN        Date Filed 09/08/20      Entry Number 24         Page 2 of 6




                 Page 7 of 32 “RS” - “School teacher came from the Daniel Jenkins
                 Academy on or twice a week. School was not like attending regular
                 school. He is a special education student and does have an IEP.”

                 Page 23-24 of 32 “AM re her son CA” - “CA has ADHD, asthma and
                 has been identified as a Special Education student with and IEP. … He
                 had some school but didn’t get credit for it – just ‘seat time.’”

                 Page 30 of 32 “ES re her son LR” - “Was in custody for two weeks a
                 couple of months ago [spring of 2020]. … He did not get speech
                 therapy in the Charleston County Detention Center when he was in
                 this year.”1

         If a student is denied speech services, as in the last example, that can easily be addressed

through the IEP meeting process and if necessary, compensatory services can be provided.

Furthermore, Plaintiff asserts through affidavit that “[t]here are youth with the facility that are in

Special Education with Individual Education Plans (IEPs). There is nothing to indicate that the

IEPs are being met.”2 Failure to comply with an IEP is exactly the type of claim designed to be

addressed through IDEA’s administrative process. As noted in CCSD’s Memorandum of Law in

Support of its Motion to Dismiss, there are many situations in which a procedural or technical

failure to comply with an IEP does not rise to the level of an IDEA violation, highlighting the

need for individual challenges to alleged IEP violations. As more fully addressed below, because

IDEA administrative remedies have not been exhausted, representational standing is not proper.

“Otherwise, associational standing in this type of suit would be inconsistent with the

Congressional requirements of exhaustion in the IDEA, 20 U.S.C. § 1415(1), and indeed an easy

way to circumvent it.” Parent/Professional Advocacy League v. City of Springfield, 934 F.3d 13,

34 (1st Cir. 2019); Protection & Advocacy, Inc. v. Murphy, No. 90-C-569, 1992 WL 59100 (N.D.

Ill. March 16, 1992).




1
    From Docket Entry Number: 2-13
2
    From Docket Entry Number: 2-1 Affidavit of Louis J. Kraus, M.D., p. 19, ¶ 57
                                                  2
        2:20-cv-02738-DCN          Date Filed 09/08/20       Entry Number 24     Page 3 of 6




                  B. Plaintiff’s failure to Exhaust Administrative Remedies is
                     jurisdictional and requires dismissal.

          P & A’s Complaint seeks declaratory judgment that the Defendants have violated the

ADA, Section 504 of the Rehabilitation Act and IDEA (Third Cause of Action) and have failed

to provide the minimum education required by state law (Fourth Cause of Action) and further

seeks preliminary and permanent injunctive relief pursuant to 42 U.S.C. §1983.3 Plaintiff is

seeking injunctive relief primarily requiring that CCSD:

                  Provide Children with a minimum of thirty (30) hours of grade-level
                  and individually appropriate classroom or individualized instruction
                  time per week in accordance with the minimum education program
                  standards set out by the State Board of Education.

                  Follow all requirements of the Americans with Disabilities Act
                  (ADA), Section 504 of the Rehabilitation Act of 1973 (Section 504),
                  and the Individuals with Disabilities Education Act including the
                  provision of a Free Appropriate Public Education (FAPE), conduct
                  “appropriate evaluations” of Children suspected of having a disability,
                  follow established individualized education plans (IEPs) for Children
                  who receive special education, or in the case of a Child detained for
                  months, establish an IEP if appropriate and needed, guarantee
                  placement in the Least Restrictive Environment (LRE) where possible,
                  encourage parental participation in placement decisions, and follow
                  procedurally required safeguards.

          All of Plaintiff’s claims arise from IDEA or indirectly assert IDEA violations. Under the

law of the Fourth Circuit, Plaintiff is required to exhaust administrative remedies before filing an

action in federal court. In its Response in Opposition, P & A concedes that it can only assert

associational standing for its disabled constituents and therefore, cannot assert any claims on

behalf of any other students detained by CCSO. See, ECF No. 22, p.3. As discussed below,

because P & A’s educational claims are made on behalf only of disabled students, and because

those claims all arise fundamentally from IDEA, P & A must first exhaust the mandated

administrative remedies set forth in IDEA before bringing suit in federal court. Because they


3
    The First and Second Causes of Action do not assert claims against CCSD.

                                                    3
        2:20-cv-02738-DCN           Date Filed 09/08/20        Entry Number 24      Page 4 of 6




have failed to do so, the case should be dismissed.

          The Fourth Circuit has consistently held that failure to exhaust administrative remedies in

the context of IDEA and IDEA-related claims deprives the federal courts of subject matter

jurisdiction.4 Tawes v. Board of Education of Somerset County, C/A No. RDB-17-2375, 2017

WL 6313945 (D. Maryland December, 11, 2017) at *3, citing A.H. by and through H.C. v.

Craven Cty Bd. of Educ., No. 4:16-CV-282-BO, 2017 WL 3493612, at *12 (E.D.N.C. Aug. 14,

2017); M.M. ex rel D.M. v. School Dist. of Greenville County, 303 F.3d 523, 536 (4th Cir. 2002).

In Tawes, the Court dismissed the plaintiff’s IDEA claims for failure to exhaust administrative

remedies, and also dismissed her claims that were related to her assertion of a denial of FAPE,

even though they were brought under different laws, citing the Supreme Court’s decision in Fry

v. Napoleon Community Schools, 137 S.Ct. 743, 748 (2017)(“If a suit brought under [another law

protecting children with disabilities] seeks relief that is also available under IDEA, the plaintiff

must first exhaust the IDEA’s administrative procedures.”) Tawes at *5.

          P & A argues that it should be excused from the exhaustion requirement under the futility

exception because the relief they seek is broad and systemic. Such an argument was rejected in

Learning Disabilities Ass’n of Maryland, Inc. v. Board of Education of Baltimore County, 837

F.Supp. 717, 722 (D. Md. 1993). There the plaintiffs’ argument that the administrative process

would not have the ability to enjoin disputed programmatic changes was rejected, the Court

finding that the administrative process was sufficient to address those concerns and had the

potential to produce the result sought, namely statutory compliance. Id. at 724 (internal cite

omitted).

          In K.I. v. Durham Public School Board of Education, No. 1:19-CV-857, 2020 WL

351(M.D.N.C. June 6, 2020), the plaintiffs brought suit pursuant to IDEA, ADA and 504 of the

Rehabilitation Act. The Court held that the plaintiffs’ failure to exhaust administrative remedies


4
    The Fourth Circuit has not ruled on the issue of class exhaustion under IDEA.

                                                      4
      2:20-cv-02738-DCN         Date Filed 09/08/20      Entry Number 24        Page 5 of 6




deprived the federal court of subject matter jurisdiction, citing Z.G. ex rel. C.G. v. Pamplico Cty

Pub. Sch. Bd. Of Educ., 744 F. App’x 769, 777 (4th Cir. 2018). The Court also rejected the

plaintiffs’ argument that the futility exception to the exhaustion requirement applied because of

the unavailability of injunctive relief from the administrative process, citing J.G. ex rel. C.G. v.

Knox Cty., No. 1:19-cv-63, 2019 WL 4451203 at *5 (E.D. Tenn. Sept. 17, 2019)(rejecting the

argument that an ALJ’s inability to “fix practices or policies which will inevitably repeat

themselves” excused failure to exhaust where exhaustion would have promoted “accuracy,

efficiency, agency autonomy, and judicial economy as [the IDEA] intended”).

       The futility argument was also rejected by the Court in Tyson v. Kanawha County Bd. of

Education of Kanawha County, 22 F.Supp.2d. 535 (S.D. W. Va. 1997), citing Doe v. Alfred, 906

F.Supp. 1092 (S.D.W.Va 1995), where plaintiff sought injunctive relief and monetary damages

for violations of IDEA, the ADA, the Rehabilitation Act and 42 U.S.C. §1983. The Court also

found that the plaintiff would not suffer irreparable harm through exhaustion because the IDEA

administrative process has very strict and has short time frames for resolution. Significantly, the

court recognized several useful functions of the exhaustion requirement:

               (1) permitting the exercise of agency expertise on issues of education;
               (2) allowing the full development of technical issues and a factual
               record prior to court review; (3) preventing deliberate disregard of and
               circumvention of agency procedures established by Congress; and (4)
               avoiding unnecessary judicial decision by giving the agency the first
               opportunity to correct any error.

       As noted by the Court in Hoeft v. Tuscon Unified School Dist., 967 F.2d 1298,1304 (9th

Cir. 1982) “structuring a complaint as a challenge to policies, rather than as a challenge to an

individualized education program formulated pursuant to those polices, does not suffice to

establish a waiver of the IDEA’s exhaustion requirement. Plaintiffs must demonstrate in addition

that the underlying purposes of exhaustion would not be furthered by enforcing the requirement.”

Here, Plaintiff cannot demonstrate that the underlying purposes of exhaustion would not be

furthered by requiring application of the administrative process. Especially in this case, the

                                                 5
     2:20-cv-02738-DCN        Date Filed 09/08/20     Entry Number 24         Page 6 of 6




exercise of agency expertise and the development of a full factual record prior to court review

are crucial, and as such Plaintiff cannot demonstrate that the underlying purposes of the

exhaustion requirement would not be furthered by enforcing the requirement.

                                     II. CONCLUSION

       For the foregoing reasons and those set forth in its Memorandum of Law in Support of its

Motion to Dismiss, Defendant CCSD respectfully requests that its Motion to Dismiss be granted.

                                           Respectfully submitted,

                                           HALLIGAN MAHONEY WILLIAMS SMITH
                                           FAWLEY & REAGLE, PA



                                           By:     s/ John M. Reagle
                                                   John M. Reagle, Fed. I.D. No. 7723
                                                   jreagle@hmwlegal.com

                                                   Dwayne T. Mazyck, Fed I.D. No. 9026
                                                   dmazyck@hmwlegal.com

                                           P.O. Box 11367
                                           Columbia, South Carolina 29211
                                           (803) 254-4035

                                           Attorneys for Defendants Charleston County School
                                           District

September 8, 2020

Columbia, South Carolina




                                              6
